NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO RODRIGUEZ-GARCIA, AKA                     No.    19-71735
Carlos A. Contreras, AKA Pedro Garcia,
AKA Pedro Rodriguez, AKA Pedro                  Agency No. A079-768-854
Rodriguez Garcia,

                Petitioner,                     MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Pedro Rodriguez-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

and reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the BIA’s denial of a motion to reopen and a motion to reconsider.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We review de novo

questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny

the petition for review.

      The BIA did not abuse its discretion in denying Rodriguez-Garcia’s motion

to reopen and reconsider as untimely, where he filed the motion more than 4 years

after the order of removal became final and Rodriguez-Garcia failed to

demonstrate that he met the requirements for equitable tolling. See 8 C.F.R. §§

1003.2(b)(2), (c)(2); see also Avagyan v. Holder, 646 F.3d 672, 677-79 (9th Cir.

2011) (discussing the circumstances in which a movant may be entitled to

equitable tolling).

      The BIA did not abuse its discretion in denying Rodriguez-Garcia’s motion

to reopen and reconsider where his challenges to the agency’s jurisdiction under

Pereira v. Sessions, ––– U.S. ––––, 138 S. Ct. 2105 (2018), fail under Karingithi v.

Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                         2                                   19-71735